NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5346-17T1


DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee
for the Certificateholders of the
Morgan Stanley Home Equity
Loan Trust 2007-1, Mortgage
Pass-Through Certificates,
Series 2007-1,

          Plaintiff-Respondent,

v.

MARTIN L. HAHN and JOYCE
J. HAHN,

     Defendants-Appellants.
_____________________________

                    Submitted September 18, 2019 – Decided September 27, 2019

                    Before Judges Haas and Mayer.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Camden County, Docket No. F-
                    032921-15.

                    Martin L. Hahn and Joyce J. Hahn, appellants pro se.
            Parker Ibrahim & Berg, LLP, attorneys for respondent
            (Charles W. Miller, III, Ben Z. Raindorf, and Robert
            D. Bailey, on the brief).

PER CURIAM

      Defendants appeal various orders issued by the trial court in connection

with the foreclosure action filed by plaintiff Deutsche Bank National Trust

Company.     Specifically, defendants challenge a February 19, 2016 order

denying their motion to dismiss the foreclosure complaint, a December 1, 2016

order entering default, a February 17, 2017 order denying their motion to vacate

default, and a July 6, 2018 final judgment. We affirm all orders on appeal.

      On October 6, 2006, defendants executed a Note in the amount of

$176,800. On the same date, defendants executed a Mortgage pledging property

located at 5647 Magnolia Avenue, Pennsauken as collateral for the loan amount.

The Mortgage was subsequently assigned to plaintiff. Defendants defaulted

under the terms of the Note by failing to make the payment due on January 1,

2014. Defendants have not made any payment since that date.

      Plaintiff filed a foreclosure complaint in September 2015. Defendants'

motion to dismiss plaintiff's complaint was denied on February 19, 2016.

Default was entered on December 1, 2016 because defendants failed to respond

to the foreclosure complaint. Defendants' subsequent motion to vacate default


                                                                        A-5346-17T1
                                       2
was denied. In denying the motion to vacate default, the judge determined

defendants were "served with [the] complaint on 11/19/15 and waited until

12/15/16 to attempt to file an answer out of time."

      On July 6, 2018, a final judgment of foreclosure was entered. A sheriff's

sale was held in November 2018, and plaintiff presently owns the house.

      Defendants raise several arguments on appeal. They contend the trial

court improperly denied their motion to dismiss plaintiff's foreclosure

complaint, which prevented them from filing a timely answer. Defendants

further assert the trial court erred in denying their motion to vacate default and

entering final judgment in favor of plaintiff. In addition, defendants argue they

have meritorious defenses to plaintiff's foreclosure action.

      A trial court's decision to deny a motion to vacate default under Rule 4:43-3

is reviewed under an abuse of discretion standard. Mancini v. EDS, 132 N.J. 330,

334 (1993). The court's decision should be reversed only "when a decision is 'made

without a rational explanation, inexplicably departed from established policies, or

rested on an impermissible basis.'" U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J.
449, 467 (2012) (quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).

      Here, the trial court did not abuse its discretion in denying defendants' motion

to vacate default because defendants did not establish good cause for failing to timely


                                                                               A-5346-17T1
                                          3
file an answer to the foreclosure complaint. Defendants were served with the

complaint in November 2015 and did not file an answer until December of 2016,

well beyond the thirty-five day requirement for filing an answer. See Rule 4:6-1(a).

      "[A] default judgment will not be disturbed unless the failure to answer or

otherwise appear and defend was excusable under the circumstances and unless the

defendant has a meritorious defense . . . ." Haber v. Haber, 253 N.J. Super. 413, 417

(App. Div. 1992) (quoting Pressler & Verniero, Current N.J. Court Rules, cmt. 1 on

R. 4:50-1 (1992)). "[T]he showing of a meritorious defense is a traditional element

necessary for setting aside both a default and a default judgment . . . ." Pressler &

Verniero, Current N.J. Court Rules, cmt. on R. 4:43-3 (2019).

      Here, defendants failed to set forth any meritorious defenses. Under the

National Bank Act, 12 U.S.C. § 24, plaintiff, as a national bank, is allowed to file a

foreclosure action in New Jersey. In addition, defendants lack standing to challenge

the terms of the trust that assigned the Mortgage to plaintiff. See Bank of N.Y. v.

Raftogianis, 418 N.J. Super. 323, 331-32 (Ch. Div. 2011).           Further, plaintiff

established the standing requirement to foreclose on the Mortgage as it provided an

authenticated assignment of the Mortgage prior to the filing of the complaint. See

Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 224 (App. Div. 2011).

Nor did defendants demonstrate plaintiff's certification of diligent inquire was


                                                                              A-5346-17T1
                                          4
improper. See R. 4:64-1(a)(2); see also N.J.R.E. 803(c)(6) (requiring proof that the

writing was made in the regular course of business, prepared within a short time of

the event being described, and the source of the information and method of the

preparation of the writing be justified to allow the writing as evidence).

      Having considered defendants' contentions in light of the record and

applicable legal principles, we conclude they are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-5346-17T1
                                          5